THOMPSON, J.
Walter William Moran appeals his convictions for two counts of lewd and lascivious molestation. We affirm his convictions and the trial court’s order declaring Moran to be a sexual predator. Relying upon Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003), Moran alleges that his proce*730dural due process rights were violated when he was designated a sexual predator. This court has previously held that the act is constitutional and does not violate a defendant’s procedural due process rights. Rickman v. State, 871 So.2d 810 (Fla. 5th DCA 2004). We certify conflict with Es-pindola.
AFFIRMED. CONFLICT CERTIFIED.
SHARP, W., and GRIFFIN, JJ„ concur.